        Case 4:20-cv-00062-BMM Document 31 Filed 10/12/20 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MONTANA
                                GREAT FALLS DIVISION


 STEVE BULLOCK, in his official                     Case No. 4:20-cv-00062-BMM
 capacity as Governor of Montana;
 et al.,
                                                    DEFENDANTS’ CONSENT
                        Plaintiffs,                 MOTION TO EXTEND DATE
                                                    TO RESPOND TO COMPLAINT
            vs.

 BUREAU OF LAND
 MANAGEMENT; et al.,

                        Defendants.




       Defendants, Bureau of Land Management, William Pendley, sued solely in his

official capacity as the person exercising the authority of the Director of the Bureau of

Land Management, U.S. Department of the Interior, and David Bernhardt, sued solely

in his official capacity as the Secretary of the Interior, respectfully request that the Court

set October 30, 2020 as Defendants’ time to respond to Plaintiffs’ Complaint.              In

support of this request, Defendants state as follows:

       1.         On July 20, 2020, Plaintiffs filed the Complaint.   ECF No. 1.

       2.         On August 17, 2020, the United States Attorney’s Office in Great Falls,

Montana received a copy of the summons and Complaint that had been addressed to

the “United States Attorney for the District of Montana.”        The parties have not agreed

                                                1
         Case 4:20-cv-00062-BMM Document 31 Filed 10/12/20 Page 2 of 4



whether this constitutes effective service on the United States Attorney.    Defendants,

however, wish to resolve any possible disagreement and establish a date by which

Defendants will respond to the Complaint.

        3.    Federal Rule of Civil Procedure 12(a)(2) provides that “[t]he United States,

a United States agency, or a United States officer or employee sued only in an official

capacity must serve an answer to a complaint, counterclaim, or crossclaim within 60

days after service on the United States attorney.” Fed. R. Civ. P. 12(a)(2).

        4.    By operation of Rule 12(a)(2), if service was properly effectuated on

August 17, 2020, Defendants’ response to the Complaint would be due October 16,

2020.    If service was not properly effectuated on August 17, 2020, then Defendants’

time to respond to the Complaint has not yet begun to run.

        5.    Defendants, with Plaintiffs’ consent, request that the Court set their time

to respond as October 30, 2020, which would be an extension of two weeks from

October 16, 2020.

        6.    Good cause exists for this request.      Due to the nature of Plaintiffs’

allegations, the proceedings to date in this case, and the press of other matters, counsel

for Defendants require additional time beyond October 16 to prepare a response to the

three causes of action asserted in Plaintiffs’ Complaint.    Prior to filing, undersigned

counsel must also consult with others within the government, including in the

Department of the Interior and the Department of Justice.        Granting the requested

extension will also obviate any dispute that may arise over service.
                                            2
        Case 4:20-cv-00062-BMM Document 31 Filed 10/12/20 Page 3 of 4



      7.     Defendants submit that a response on October 30 will prejudice neither

Plaintiffs nor the Court.   There are no other current deadlines or schedules set in this

case, and the Court has already entered an Order granting Plaintiffs’ Expedited Motion

for Summary Judgment.

      8.     Undersigned counsel for Defendants conferred with Plaintiffs’ counsel,

who indicated that Plaintiffs consent to a two-week extension.

      For these reasons, Defendants respectfully request that the Court set October

30, 2020 as the date by which Defendants will respond to the Complaint.      A proposed

order is attached.



DATED this 12th day of October, 2020.



                                         Respectfully submitted,

                                         JEFFREY B. CLARK
                                         Acting Assistant Attorney General

                                         KURT G. ALME
                                         United States Attorney

                                         CHRISTOPHER R. HALL
                                         Assistant Branch Director
                                         Federal Programs Branch

                                         MARK STEGER SMITH
                                         Assistant U.S. Attorney

                                         /s/ M. Andrew Zee
                                         M. ANDREW ZEE (CA Bar No. 272510)

                                            3
Case 4:20-cv-00062-BMM Document 31 Filed 10/12/20 Page 4 of 4



                           CHRISTOPHER D. DODGE
                           Attorneys
                           U.S. Department of Justice
                           Civil Division, Federal Programs Branch
                           450 Golden Gate Avenue
                           San Francisco, CA 94102
                           Phone: (415) 436-6646
                           E-mail: m.andrew.zee@usdoj.gov

                           Attorneys for Defendants




                              4
